Exhibit 10.15 CONSULTING SERVICES AGREEMENT This Consulting Services Agreement (this "Agreement") is dated December 23, 2010, and is entered into in Yongzhou City, Hunan Province, People's Republic of China ("PRC" or "China") by and among Qiyang County Xiangmei Food Technical Research and Development Co., Ltd. ("Party A"), and Hunan Xiangmei Food Co., Ltd. ("Party B"). Party A and Party B are referred to collectively in this Agreement as the "Parties." RECITALS Party A, a company incorporated in the PRC as a foreign investment enterprise, specializes in the research and development of agriculture products and consulting service; Party B is engaged in the sale and production of frozen food, ice cream and other food (collectively the "Business"). The Parties desire that Party A provide Party B with consulting and other relevant services in connection with the Business; and The Parties are entering into this Agreement to set forth the terms and conditions under which Party A shall provide consulting and other related services to Party B. NOW THEREFORE, the Parties agree as follows: 1.DEFINITIONS 1.1In this Agreement the following terms shall have the following meanings: "Affiliate," with respect to any Person, shall mean any other Person that directly or indirectly controls, or is under common control with, or is controlled by, such Person. As used in this definition, "control" shall mean possession, directly or indirectly, of power to direct or cause the direction of management or policies (whether by ownership of securities or partnership or other ownership interests, or by contract or otherwise); 1 “Consulting Services Fee" shall be as defined in Clause 3.1; "Indebtedness" shall mean, as to any Person, any one of the following: (i) money borrowed by such Person (including principal, interest, fees and charges) for the deferred purchase price of any property or services, (ii) the face amount of all letters of credit issued to such Person and all drafts drawn thereunder, (iii) all liabilities secured by any Lien on any property owned by such Person, whether or not such liabilities have been assumed by such Person, (iv) the aggregate amount required to be capitalized under any lease for which such Person is the lessee, or (v) all contingent obligations (including, without limitation, all guarantees to third parties) of such Person; "Lien" shall mean any mortgage, pledge, hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or other), preference, priority or other security agreement of any kind or nature whatsoever (including, without limitation, any conditional sale or other title retention agreement, any financing or similar statement or notice filed under recording or notice statute, and any lease having substantially the same effect as any of the foregoing); "Person" shall mean any individual, corporation, company, voluntary association, partnership, joint venture, trust, unincorporated organization, entity or other organization or any government body; "PRC" means the People's Republic of China; "Services" means the services to be provided under the Agreement by Party A to Party B, as more specifically described in Clause 2. 1.2 The headings in this Agreement shall not affect the interpretation of this Agreement 2.RETENTION AND SCOPE OF SERVICES 2.1Party B hereby agrees to retain the services of Party A, and Party A accepts such appointment, to provide to Party B services in relation to the current and proposed operations of Party B's business in the PRC pursuant to the terms and conditions of this Agreement (the "Services").The Services shall include, without limitation: General Business Operation. Provide general advice and assistance relating to the management and operation of Party B's business. (a)Human Resources (i)Provide general advice and assistance in relation to the staffing of Party B, including assistance in the recruitment, employment and secondment of management personnel, administrative personnel and staff of Party B; 2 (ii) Provide training of management, staff and administrative personnel; (iii) Assist Party B to establish an efficient payroll management system and; (iv) Provide assistance in the relocation of Party B's management and staff; (b)Business Development. Provide advice and assistance in business growth and development of Party B. (c)Other.Such other advice and assistance as may be agreed upon by the Parties. 2.2Exclusive Services Provider. During the term of this Agreement, Party A shall be the exclusive provider of the Services. Party B shall not seek or accept similar services from other providers without the prior written approval of Party A. 2.3Intellectual Property Rights Related to the Services. Party A shall own all intellectual property rights developed or discovered through research and development in the course of providing Services, or derived from the provision of the Services. Such intellectual property rights shall include patents, trademarks, trade names, copyrights, patent application rights, copyright and trademark application rights, research and technical documents and materials, and other related intellectual property rights including the right to license or transfer such intellectual property rights. If Party B requires the use of Party A's intellectual property rights, Party A agrees to grant such intellectual property rights to Party B on terms and conditions to be set forth in a separate agreement. 2.4Pledge. Party B shall permit and cause the owners of Party B to pledge then-equity interests in Party B to Party A for securing the payment of the Consulting Services Fee as required pursuant to this Agreement PAYMENT 3.1General. (a)In consideration of the Services to be provided by Party A hereunder, Party B shall pay to Party A a consulting services fee (the "Consulting Services Fee") during the term of this Agreement, payable in Renminbi ("RMB") each quarter, equal to all of Party B's net income for such quarter based on the quarterly financial statements provided under Clause 5.1 below. Such quarterly payment shall be made within fifteen (15) days after receipt by Party A of the financial statements referenced above. 3 (b)Party B will permit, from time to time during regular business hours as reasonably requested by Party A, its agents or representatives (including independent public accountants, which may be Party B's independent public accountants), (i) to conduct periodic audits of the financial books and records of Party B, (ii) to examine and make copies andabstracts from all books, records and documents (including, without limitation, computer tapes and disks) in the possession or under the control of Party B, (Hi) to visit the offices and properties of Party B for the purpose of examining such materials described in clause (ii) above, and (iv) to discuss matters relating to the performance by Party B hereunder with any of the officers or employees of Party B having knowledge of such matters. Party A may exercise die audit rights described herein at any time, provided that Party A provides a ten (10) day written notice to Party B specifying the scope, purpose and duration of such audit. All such audits shall be conducted in such a manner as not to interfere with Party B's normal operations. 3.2Party B shall not be entitled to set off any amount it may claim is owed to it by Party A against any Consulting Services Fee payable by Party B to Party A unless Party B first obtains Party A's prior written consent 3.3The Consulting Services Fee shall be paid in RMB by telegraphic transfer to Party A's bank account No.or to such other account or accounts as may be specified in writing from time to time by Party A. 3.4Should Party B fail to pay all or any part of the Consulting Services Fee due to Party A in RMB under this Clause 3 within the time limits stipulated, Party B shall pay to Party A interest in RMB on the amount overdue based on the three (3) month lending rate for RMB published by the People's Bank of China on the relevant due date. 3.5All payments to be made by Party B hereunder shall be made free and clear and without any consideration of tax deduction, unless Party B is required to make such payment subject to the deduction or withholding of tax. 4.FURTHER TERMS OF COOPERATION All business revenue of Party B shall be directed in full by Party B into a bank account designated by Party A. UNDERTAKINGS OF PARTY A Party B hereby agrees that, during the term of the Agreement: 5.1Information Covenants.Party B shall provide to Party A: 5.1.1Preliminary Monthly Reports. Within five (5) days after the end of each calendar month the preliminary income statements and balance sheets of Party B made up to as of the end of such calendar month, in each case prepared in accordance with the generally accepted accounting principles of the PRC. 4 5.1.2Final Monthly Reports. Within ten (10) days after the end of each calendar month, a final report from Party B on the financial and business operations of Party B as of the end of such calendar month, setting forth the comparison of financial and operation figures for the corresponding period in the preceding financial year, in each case prepared in accordance with generally accepted accounting principles of the PRC. 5.1.3Quarterly Reports. As soon as available and in any event within forty-five (45) days after each Quarterly Period (as defined below), unaudited consolidated and consolidating statements of income, retained earnings and changes in financial positions of Party B and its subsidiaries for such Quarterly Period, and for the period from the beginning of the relevant fiscal year to such Quarterly Date, and the related consolidated and consolidating balance sheets as of such Quarterly Period, setting forth in each case the actual versus budgeted comparisons and a comparison of the corresponding consolidated and consolidating figures for the corresponding period in the preceding fiscal year, accompanied by a certificate of Party B's Chief Financial Officer, and such certificate shall state that the said financial statements fairly represent the consolidated and consolidating financial conditions and results of operations, as the case may be, of Party B and its subsidiaries, in accordance with roe general accepted accounting principles of the PRC for such period (subject to normal year-end audit adjustments and the preparation of notes for the audited financial statements). For the purpose of this Agreement, a "Quarterly Period" shall mean the last day of March, June, September and December of each year, the first of which shall be the first Quarterly Period following the date of this Agreement; provided that if any such Quarterly Period is not a business day in the PRC, then such Quarterly Period shall be the next succeeding business day in the PRC. 5.1.4Annual Audited Accounts. Within 90 days after the end of the financial year, Party B's annual audited accounts (setting forth in each case the comparison of the corresponding figures for the preceding financial year), shall be prepared in accordance with the generally accepted accounting principles of the PRC. 5.1.5Budgets. At least ninety (90) days prior to the beginning of Parry B's fiscal year, Party B shall prepare a budget in a form satisfactory to Party A (including budgeted statements of income and sources and uses of cash and balance sheets) for each of the four quarters of such fiscal year accompanied by the statement of Party B's Chief Financial Officer, to die effect that, to the best of his or her knowledge, the budget is a reasonable estimate for the corresponding period. 5.1.6Notice of Litigation. Party B shall notify Party A, within one (1) business day of obtaining the knowledge thereof, of (i) any litigation or governmental proceeding pending against Party B which could materially adversely affect the business, operations, property, assets, condition or prospects of Party B, and (ii) any other event which is likely to materially adversely affect the business, operations, property, assets, condition or prospects of Party B. 5.1.7Other Information.From time to time, such other information or documents as Party A may reasonably request. 5.2Books. Records and Inspections. Party B shall keep accurate books and records of its business activities and transactions according with PRC's generally accepted accounting principles and all other legal requirements. During an appropriate time and within a reasonable scope requested by Party A, Party B will permit Party A's officers and designated representatives to visit the premises of Party B and to inspect, under the guidance of Party B's officers, Party B's books and records, and to discuss the affairs, finances and accounts of Party B. 5 5.3Corporate Franchises. Party B will do or cause to be done, all things necessary to preserve and keep in full force and effect its existence and maintain its material rights and licenses. 5.4Compliance with Laws. Party B shall abide by all applicable laws, regulations and orders of all relevant governmental administration, in respect to its business and the ownership of its property, including, without limitation, maintenance of valid and proper governmental approvals and licenses necessary to provide the services, unless such noncompliance could not, in the aggregate, have a material adverse effect on the business, operations, property, assets, condition or prospects of Party B. 6.NEGATIVE COVENANTS Party B covenants and agrees that, during the term of this Agreement, without the prior written consent of Party A: 6.1Equity.Party B will not issue, purchase or redeem any equity or debt securities of Party B. 6.2Liens. Party B will not create, incur, assume or suffer to exist any Lien upon or with respect to any property or assets (real or personal, tangible or intangible) of Party B whether existing or hereafter acquired, provided that the provisions of this Clause 6.2 shall not prevent the creation, incurrence, assumption or existence of: 6.2.1Liens for taxes not yet due, or Liens for taxes being contested in good faith and by appropriate proceedings for which adequate reserves have been established; and 6.2.2Liens in respect to Party B's property or assets imposed by law, which were incurred in the ordinary course of business, and (i) which do not in the aggregate, materially detract from the value of Party B's property or assets or materially impair the use thereof in the operation of Party B's business or (ii) which are being contested in good faith by appropriate proceedings and proceedings which have the effect of preventing the forfeiture or sale of the property of assets subject to any such Lien. 6 6.3Consolidation. Merger Sale of Assets, etc. Party B will not wind up, liquidate or dissolve its affairs or enter into any transaction of merger or consolidation, or convey, sell, lease or otherwise dispose of (or agree to do any of the foregoing at any future time) all or any part of its property or assets, or purchase or otherwise acquire (in one or a series of related transactions) any part of the property or assets (other than purchases or other acquisitions of inventory, materials and equipment in the ordinary course of business) of any Person, except mat (i) Party B may sell inventory in the ordinary course of business and (ii) Party B may sell equipment which is uneconomic or obsolete, in the ordinary course of business. 6.4Dividends.Party B will not declare or pay any dividends, or return any capital, to its shareholders or authorize or make any other distribution, payment or delivery of property or cash to its shareholders as such, or redeem, retire, purchase or otherwise acquire, directly or indirectly, for a consideration, any shares of any class of its capital stock now or hereafter outstanding (or any options or warrants issued by Party B with respect to its capital stock), or set aside any funds for any of the foregoing purposes. 6.5Leases.Party B will not permit the aggregate payments (including, without limitation, any property taxes paid as additional rent or lease payments) by Party B under agreements to rent or lease any real or personal property to exceed US$1 million in any fiscal year of Party B. 6.6Indebtedness. Party B will not contract, create, incur, assume or suffer to exist any indebtedness, except accrued expenses and current trade accounts payable incurred in the ordinary course of business, and obligations under trade letters of credit incurred by Party B in the ordinary course of business, which are to be repaid in full not more than one (1) year after the date on which such indebtedness is originally incurred to finance the purchase of goods by Party B. 6.7Advances. Investment and Loans. Party B will not lend money or grant credit or make advances to any Person, or purchase or acquire any stock, obligations or securities of, or any other interest in, or make any capital contribution to, any other Person, except that Party B may acquire and hold receivables owing to it, if created or acquired in the ordinary course of business and payable or dischargeable in accordance with customary trade terms. 6.8Transactions with Affiliates. Party B will not enter into any transaction or series of related transactions, whether or not in the ordinary course of business, with any Affiliate of Party B, other than on terms and conditions substantially as favorable to Party B as would be obtainable by Party B at the time in a comparable arm's-length transaction with a Person other than an Affiliate and with the prior written consent of Party A. 6.9Capital Expenditures. Party B will not make any expenditure for fixed or capital assets (including, without limitation, expenditures for maintenance and repairs which are capitalized in accordance with generally accepted accounting principles in the PRC and capitalized lease obligations) during any quarterly period which exceeds the aggregate the amount contained in the budget as set forth in Section 5.1.5. 7 6.10Modifications to Debt Arrangements. Agreements or Articles of Association. Party B will not (i) make any voluntary or optional payment or prepayment on or redemption or acquisition for value of (including, without limitation, by way of depositing with the trustee with respect thereto money or securities before due for the purpose of paying when due) any existing Indebtedness or (ii) amend or modify, or permit the amendment or modification of, any provision of any existing Indebtedness or of any agreement (including, without limitation, any purchase agreement, indenture, loan agreement or security agreement) relating to any of the foregoing or (iii) amend, modify or change its Articles of Association or business license, or any agreement entered into by it, with respect to its capital stock, or enter into any new agreement with respect to its capital stock. 6.11Line of Business. Party B will not engage (directly or indirectly) in any business other than those types of business prescribed within the business scope of Party B's business license except with the prior written consent of Party A. 7.TERM AND TERMINATION 7.1This Agreement shall take effect on the date of execution of this Agreement and shall remain in full force and effect unless terminated pursuant to Clause 7.2. 7.2The term of this Agreement is twenty (20) years unless early terminated in accordance with die relevant provisions herein or by any other agreements reached by all Parties. The term may only be extended upon Parry A's written confirmation prior to the expiration of this Agreement and the extended term shall be determined by the Parties hereto through mutual negotiations. 7.3This Agreement may be terminated; 7.3.1By either Party giving written notice to the other Party if the other Party has committed a material breach of this Agreement (including, but not limited to, the failure by Party B to pay the Consulting Services Fee) and such breach, if capable of remedy, has not been so remedied within fourteen (14) days, in the case of breach of a non-financial obligation, following the receipt of such written notice; 7.3.2By either Party giving written notice to the other Party if the other Party becomes bankrupt or insolvent or is the subject of proceedings or arrangements for liquidation or dissolution or ceases to carry on business or becomes unable to pay its debts as they become due; 7.3.3By either Party giving written notice to the other Parry if, for any reason, the operations of Party A are terminated; 7.3.4By either Party giving written notice to the other Party if the business license or any other license or approval material for the business operations of Parry B is terminated, cancelled or revoked; 8 7.3.5By either Parry giving written notice to the other Party if circumstances arise which materially and adversely affect the performance or the objectives of this Agreement; or 7.3.6By election of Party A with or without reason. 7.4Any Party electing to terminate this Agreement pursuant to Clause 7.2 shall have no liability to the other Party for indemnity, compensation or damages arising solely from the exercise of such termination right, provided that the expiration or termination of this Agreement shall not affect the continuing obligation of Party B to pay any Consulting Services Fees already accrued or due and payable to Party A. Upon expiration or termination of this Agreement, all amounts then due and unpaid to Party A by Party B hereunder, as well as all other amounts accrued but not yet payable to Party A by Party B, shall thereby become due and payable by Party B to Party A. 8.PARTY A'S REMEDY UPON PARTY B'S BREACH In addition to the remedies provided elsewhere under this Agreement, Party A shall be entitled to remedies permitted under PRC laws, including, without limitation, compensation for any direct and indirect losses arising from the breach and legal fees incurred to recover losses from such breach. 9.AGENCY The Parties are independent contractors, and nothing in this Agreement shall be construed to constitute either Party to be the agent, partner, legal representative, attorney or employee of the other for any purpose whatsoever. Neither Party shall have the power or authority to bind the other except as specifically set out in this Agreement. 10.GOVERNING LAW AND JURISDICTION 10.1Governing Law. This Agreement shall be governed by, and construed in accordance with, the laws of the PRC. 10.2Arbitration. Any dispute arising from, out of or in connection with this Agreement shall be settled through amicable negotiations between the Parties. Such negotiations shall begin immediately after one Party has delivered to the other Party a written request for such negotiation. If, within ninety (90) days following the date of such notice, the dispute cannot be settled through negotiations, the dispute shall, upon the request of either Party with notice to the other Party, be submitted to arbitration in China under the auspices of China International Economic and Trade Arbitration Commission (the "CIETAC"). The Parties shall jointly appoint a qualified interpreter for the arbitration proceeding and shall be responsible for sharing in equal portions the expenses incurred by such appointment. The arbitration proceeding shall take place in Shanghai, China. The outcome of the arbitration shall be final and binding and enforceable upon the Parties. 10.2.1Number and Selection of Arbitrators. There shall be three (3) arbitrators. Party B shall select one (1) arbitrator and Party A shall select one (1) arbitrator, and both arbitrators shall be selected within thirty (30) days after giving or receiving the demand for arbitration. Such arbitrators shall be freely selected, and the Parties shall not be limited in their selection to any prescribed list The chairman of the CIETAC shall select the third arbitrator. If a Party does not appoint an arbitrator who consents to participate within thirty (30) days after giving or receiving the demand for arbitration, the relevant appointment shall be made by the chairman of the CIETAC. 9 10.2.2Arbitration Language and Rules. Unless otherwise provided by the arbitration rules of CIETAC, the arbitration proceeding shall be conducted in Chinese. The arbitration tribunal shall apply the arbitration rules of the CIETAC in effect on the date of execution of this Agreement However, if such rules are in conflict with the provisions of this clause, or with Section 10 of this Agreement, then the terms of Section 10 of this Agreement shall prevail. 10.2.3Cooperation: Disclosure. Each Party shall cooperate with the other Party in making full disclosure of and providing complete access to all information and documents requested by the other Party in connection with such proceedings, subject only to any confidentiality obligations binding on such Parties. 10.2.4Jurisdiction. Judgment rendered by the arbitration may be entered into by any court having jurisdiction, or application may be made to such court for a judicial recognition of the judgment or any order of enforcement thereof. 10.3Continuing Obligations. The Parties shall continue their implementation of this Agreement during the period when the relevant dispute is being resolved. ASSIGNMENT No part of this Agreement shall be assigned or transferred by either Party without the prior written consent of the other Party. Any such assignment or transfer shall be void, provided that Party A may assign its rights and obligations under this Agreement to an Affiliate without Party B's consent 12.NOTICES Notices or other communications required to be given by any Party pursuant to this Agreement shall be written in English and Chinese and delivered personally or sent by registered mail or prepaid mail or by a recognized courier service or by facsimile transmission to the address of die other Party set forth below or to such other address of the Party as specified by such Party from time to time. The date when the notice is deemed to be duly served shall be determined as the follows: (a) a notice delivered personally is deemed duly served upon the delivery; (b) a notice sent by mail is deemed duly served the tenth (10th) day after the date, or the fourth (4*^ day after the delivery date of an internationally recognized courier service; and (c) a notice sent by facsimile transmission is deemed duly served upon the time shown on die transmission confirmation of relevant documents. Party A: Qiyang County Xiangmei Food Technical Research and Development Co., Ltd. Attn: Fax: Tel: 10 Party B: Hunan Xiangmei Food Co., Ltd. Address: Attn: Fax: Tel: 13.GENERAL 13.1The failure or delay in exercising a right or remedy under this Agreement shall not be constituted as a waiver of the right or remedy, and no single or partial exercise of any right or remedy under this Agreement shall prevent any further exercise of the right or remedy. 13.2Should any clause or any part of any clause contained in this Agreement be declared invalid or unenforceable for any reason whatsoever, all other clauses or parts of clauses contained in this Agreement shall remain in full force and effect 13.3This Agreement constitutes the entire agreement between the Parties relating to the subject matter of this Agreement and supersedes all previous agreements. 13.4No amendment or variation of this Agreement shall be valid unless it is in writing and executed by the Parties or their authorized representatives. 13.5This Agreement shall be executed in two (2) duplicate originals in both English and Chinese. Each Party shall receive one (1) duplicate original, and all originals shall be equally valid. [SIGNATURE PAGE FOLLOWS] 11 [SIGNATURE PAGES ] IN WITNESS WHEREOF this Agreement is duly executed by each Party or its legal representatives. PARTY A: Qiyang County Xiangmei Food Technical Research and Development Co., Ltd. Name: ZHOU Taiping Title: Legal Representative PARTY B:
